Title: From John Adams to Timothy Pickering, 10 May 1800
From: Adams, John
To: Pickering, Timothy



Sir
Philadelphia May. 10. 1800

As I perceive a necessity of introducing a change in the Administration of the office of State, I think it proper to make this communication of it to the present Secretary of State that he may have an opportunity of resigning, if he chooses. I should wish the day on which his resignation is to take place to be named by himself. I wish for an Answer to this Letter on or before Monday Morning because the Nomination of a Successor must be Sent to Senate as Soon as they Sitt.
With Esteem I am Sir your most obedient and humble Servant

John Adams